PER CURIAM
Defendant was convicted of unauthorized use of a vehicle (UUV) and two counts of forgery. ORS 164.135; ORS 165.013. The sentencing court merged the forgery convictions and imposed dispositional departure sentences on the UUV conviction and the forgery convictions, to be served consecutively. On appeal, defendant argues that the court erred in placing the forgery convictions in grid block 3-F. He argues that, under OAR 253-12-020, the grid block should be 3-1.
There was no error. Under the sentencing guidelines, defendant’s convictions come within grid blocks that have presumptive probationary sentences. The limitations on consecutive sentences under OAR 253-12-020 and OAR 253-08-007 do not apply to consecutive departure sentences that have presumptive probationary sentences. State v. Ripka, 111 Or App 469, 827 P2d 189, rev den 313 Or 300 (1992).
 Defendant also argues that the court erred in imposing more than a single term of post-prison supervision on the consecutive sentences. He is correct. Multiple terms of post-prison supervision are served as a single term. OAR 253-12-020(3); OAR 253-12-040. However, there is no error that requires correction, because imposing more than one supervision term is effectively surplusage. State v. Enos, 114 Or App 208, 836 P2d 1347 (1992); State v. Markham, 114 Or App 5, 836 P2d 1348 (1992).
Affirmed.